DETAILED ACTION
This Office action is in reply to correspondence filed 31 March 2021 in regard to application no. 16/889,119.  Claims 2 and 13 have been cancelled.  Claims 1, 3-12 and 14-20 are pending, of which claims 18-20 have been withdrawn from consideration.  All pending claims are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.

Allowable Subject Matter
Claims 1, 3-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected only under 35 U.S.C. § 103 based on at least the references of Dominguez, Royyuru et al. and Duke et al.  As the claims have since been amended, further search and consideration were conducted.
Sharma et al. (U.S. Publication No. 2019/0087446) disclose a method for managing a service request in a blockchain network. [title] He purportedly “lowers the risk of fraudulent transactions” because tampering is evident in such networks. [0004] The required processing begins when a “transaction is proposed”. [id.] He uses “machine learning” nondescriptly, [0087] and uses a “blacklist” or “whitelist” [0111] for a particular purpose but in no particular manner.
None of these, alone or as an ordered combination, disclose every limitation of the claims of the present invention, including that a whitelist of either an item or vendor and customer or population data are used by an AI classifier to determine apparent fraud of a proposed transaction, in combination with the other limitations of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694